DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rotor blade assembly group for an engine, with…” The claim thereby fails to transition from the preamble to the body of the claim, and it is unclear what is part of the invention and what is structure utilized in conjunction with the invention. Similarly, claim 24 fails to teach a transitional phrase and therefore it’s not clear what specific method steps are required therein.
Claim 1 recites the limitation “connecting area”. However, it’s not clear if this is specific structure as part of the invention, or if it is referencing a generic area whereby elements are connected with one another.
Claim 22 recites the limitation “stiffening element has an externally sheathed core of a MMC”. It’s not clear which material is the MMC: the core or the sheath, or both.
Claims 2-23 and 25-27 are rejected by virtue of their dependence. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 13-15, 20, and 23-25 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Farmer (US 6213720).
Regarding claims 1 and 23-24, Farmer discloses a gas turbine engine (Figure 1) with at least one rotor blade assembly group with at least one blade carrier (70) which has at least one rotor blade (see Figure 1 with rotor blades) that is provided with multiple rotor blades along a circle line about a central axis of the rotor blade assembly group, wherein the blade carrier has a carrier section (74, 76, 78, 80) that extends radially inwards in the direction of the central axis with respect to the at least one rotor blade, the carrier section comprises a connecting area (74, 78) at which a stiffening structure (84) with at least one stiffening element is fixedly arranged (see figures, 84 is attached to the rotor), and the at least one stiffening element is arranged at a face side of the blade carrier, wherein the at least one stiffening element is axially secured at the face side of the blade carrier via at least one barrier element (82, 92, 105) that is:
 (a) fixated radially further inside at or to a flange section of the blade carrier (Figures 3B, 4A, 5, 6A), or 
(b) is formed by the blade carrier and with at least one barrier element section engaging around the stiffening element (3A or 3B, element 82).

Regarding claims 2-4, 8, 13-15, 20 and 25, Farmer discloses the rotor blade assembly group and  method according to claims 1 and 24 above. Farmer further discloses the barrier element that is affixed at or to the flange section of the blade carrier extends radially outwards with a base (82, 92, 105 is affixed to the flange section and extends radially outward in some form), an axially extending barrier element section (axial extending 90, 83 110) for axial securing of the at least one stiffening element (84) provided at the base. The blade carrier is connected to one further blade carrier via the flange section (see Figure 1 multiple carriers connected to each other via the flange section, but would be replicated for the other depicted embodiments in the Figures). The barrier element section of the barrier element formed by the blade carrier with which the barrier element engages around the stiffening element extends radially inwards (Figure 4A and 5). Farmer further discloses at least one separately mountable locking element for securing the stiffening element is provided against twisting relative to the blade carrier (torque proof manner) and axially pressed against (as the barrier element and stiffening element are in axial contact), the bolt is pin shaped, and can be affixed to a securing element of the blade carrier (see bolting connection). The stiffening element is formed in a ring-shaped manner (Figures 4B and 6B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 6213720) in view of Ress (US 5660526).
Regarding claims 5-7;
Farmer discloses the rotor blade assembly group according to claim 4 above.
Farmer fails to teach another stiffening element attached with the barrier element, located on the opposite side, and the barrier element is arranged between the two stiffening elements, the stiffening structures of the two interconnected blade carriers are axially secured against each other via the barrier element.
Ress teaches a rotor carrier (Figure 6) with multiple disks/blade carriers (24) which are interconnected via a barrier element (50), the barrier element(s) connected to the respective blade carriers and are utilized to attach stiffening elements (18, 19) on two sides of a respective blade carrier (see Figure 6, stiffening elements are on both sides of the blade carriers and mounted together through barrier elements 50). Barrier elements include radially and axially extending portions (tabs 35 extend radially, see Figure 4).
Because Farmer discloses a rotor blade assembly with barrier and stiffening element attached to the blade carrier, and Ress similarly teaches attaching stiffening elements to blade carriers and connecting blade carriers through barrier assembly with stiffening elements on both sides of respective blade carriers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stiffening apparatus of Farmer such that at one carrier section of the further blade carrier a further stiffening structure with at least one further stiffening element is fixedly attached, the two stiffening elements of the interconnected blade carriers are located opposite each other, and the barrier element is arranged between the two stiffening elements, the barrier element has two barrier element sections of which a first barrier element section extends axially in the direction of the one 
	Regarding claim 19;
		Farmer discloses the rotor blade assembly according to claim 1 above.
		Farmer fails to teach at least one cooling hole is provided in the carrier section.
	Farmer further teaches that it is desirable to guide cooling fluid over the stiffening structure. Ress further teaches the blade carriers formed with at least one cooling hole (355) which guides cooling fluid through the connective rotor disks and their respective stiffening elements (18, 19).
	Because Farmer teaches that it is known to guide cooling fluid to the stiffening elements, and because Ress teaches stiffening elements combined with blade carriers that include cooling holes, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade carrier(s) of Farmer such that they include at least one cooling hole as taught by Ress for the purposes of guiding cooling fluid through the rotor and respective stiffening elements to enable operation at relatively higher temperatures.
Regarding claims 21-22;
	Farmer discloses the rotor blade assembly group according to claim 1 above. Farmer further discloses a sheath (Figure 4A the element 84 is sheathed at 90).

Ress teaches a rotor carrier (Figure 6) with multiple disks/blade carriers (24) which are interconnected via a barrier element (50), the barrier element(s) connected to the respective blade carriers and are utilized to attach stiffening elements (18, 19) on two sides of a respective blade carrier (see Figure 6, stiffening elements are on both sides of the blade carriers and mounted together through barrier elements 50). Barrier elements include radially and axially extending portions (tabs 35 extend radially, see Figure 4). The stiffening elements are formed of metal matrix composite (Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stiffening element of Farmer such that it is constructed of metal matrix composite as taught by Ress as the stiffening element formed of metal matrix composite has properties that make it extremely resistant to compressive loads and their attendant compressive stress
Claims 9-12, 16-18, 21-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 6213720) in view of Fabre (US 8147200).
Regarding claims 9-12;
	Farmer discloses the rotor blade assembly according to claim 1 above.
	Farmer fails to teach the barrier element formed by the blade carrier comprises at least two barrier element sections that succeed each other along a circumferential direction about the central axis and between each a radially and axially extending gap is present, where at the stiffening element at least one radially protruding section is provided that can be inserted into the gap between the two barrier element sections in the axial direction, the two barrier element sections succeed one another along circumferential direction engage around at least one radially protruding securing section, and multiple gaps are present at the barrier element 
	Fabre teaches a blade carrier element (14) with at least two stiffening elements (20, 22). The stiffening elements can each be formed of a single ring around the disk, or of multiple rings on a single radius (Col. 5, Lines 27-34). The at least two stiffening elements are attached to the blade carrier through at least two barrier element sections (44) which are spaced apart along the circumferential direction (Figure 2). The stiffening element includes at least one radially protruding securing section (Figure 1, rings 28 and 30 include circumferentially spaced securing elements (58) that fit in the ring (see Figures 1 and 3-4; the elements 58 extend axially to secure the stiffening elements, as the stiffening element extends a radial distance higher in Figure 1 and the elements 58 cannot be seen, and Figure 7 shows 58 interlaced with the stiffening element 20)). The protruding section is then inserted into the gap between the two barrier element sections (Figures 2-3) in the axial direction. The utilization of multiple stiffening elements on a single radius forms a successive ring and thereby succeeding one another in the circumferential direction.
	Because Farmer teaches attaching a stiffening element to a blade carrier in a turbine engine, and because Fabre teaches attaching a stiffening element to a blade carrier by different means including successive rings rather than a singular annular ring, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade assembly group of Farmer such that the barrier element formed by the blade carrier comprises at least two barrier element sections that succeed each other along a circumferential direction about the central axis and between each a radially and axially extending gap is present, where at the stiffening element at least one radially protruding 
	Regarding claims 16-18, Farmer as modified by Fabre teaches the rotor blade assembly according to claim 9 above. Farmer as modified by Fabre further teaches at least one locking element (Fabre, 58) is inserted into the gap between the two barrier element sections (Figure 7, Fabre), a recess is provided between two of the securing sections provided at the stiffening element, which in the assembled state of the rotor blade assembly group according to the intended use is located at least partially in the gap between the two barrier element sections, so that the locking element inserted in the gap also meshes in the recess of the stiffening element (Fabre, Figure 7, interlacing of 44 with 58 and including a recess at 64 and 68), and the recess of the stiffening element has a smaller extension in the circumferential direction than the gap of the barrier element (see Figure 7 with the interlacing of the tabs/flanges/extension elements, and the circumferential width of 58 is less than 44 and respective gaps/recesses).
	Regarding claims 21-22;
claim 1 above. Farmer further discloses a sheath (Figure 4A the element 84 is sheathed at 90).
	Farmer fails to teach the stiffening element is formed of a metal matrix composite.
Fabre further teaches the stiffening elements (20, 22) can be formed of metal matrix composites (Col. 3, Lines 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stiffening element of Farmer such that it is constructed of metal matrix composite as taught by Fabre for the purposes of the stiffening elements to take up the centrifugal forces generated by the blades when the disk is rotating through the utilization of materials known for an art intended purpose.
	Regarding claims 26-27;
		Farmer discloses the method according to claim 24 above.
	Farmer fails to teach the stiffening element is initially arranged in a mounting position at the carrier section, and is subsequently rotated into a barrier position along a circumferential direction about the central axis relative to the carrier section, in which the at least one securing section radially protruding at the stiffening element is received inside a gap bordered by the at least one barrier element section, so that the barrier element section engages around the stiffening element at the securing section, and if the stiffening element is in the barrier position, a locking element is mounted at the blade carrier, via which the stiffening element is secured against a twisting relative to the carrier section.
	Fabre teaches a blade carrier element (14) with at least two stiffening elements (20, 22). The stiffening elements can each be formed of a single ring around the disk, or of multiple rings on a single radius (Col. 5, Lines 27-34). The at least two stiffening elements are attached to the blade carrier through at least two barrier element sections (44) which are spaced apart along 
	Because Farmer teaches attaching a stiffening element to a blade carrier in a turbine engine, and because Fabre teaches attaching a stiffening element to a blade carrier by different means including successive rings rather than a singular annular ring, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade assembly group of Farmer such that the stiffening element is initially arranged in a mounting position at the carrier section, and is subsequently rotated into a barrier position along a circumferential direction about the central axis relative to the carrier section, in which the at least one securing section radially protruding at the stiffening element is received inside a gap bordered by the at least one barrier element section, so that the barrier element section engages around the stiffening element at the securing section, and if the stiffening element is in the barrier position, a locking element is mounted at the blade carrier, via which the stiffening element is secured against a twisting relative to the carrier section as taught by Fabre for the purposes of utilizing tabs/flanges are respectively supported on the rings to ensure the axial holding of the rings on the disk, and hooks and annular snap 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN D SEABE/Primary Examiner, Art Unit 3745